                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                             UNITED STATES DISTRICT COURT
                                   9                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                          OMAR SOLORZANO,                                        Case No. 19-02137 EJD (PR)
                                  11
                                                               Plaintiff,                        REFERRAL FOR RELATED CASE
                                  12                                                             DETERMINATION
Northern District of California
 United States District Court




                                  13                  v.
                                  14
                                          RALPH DIAZ, et al.,
                                  15
                                                              Defendants.
                                  16

                                  17

                                  18
                                                 Pursuant to Northern District of California Civil Local Rule 3-12(c), this case is
                                  19
                                       hereby REFERRED sua sponte to the Honorable Lucy H. Koh for consideration of
                                  20
                                       whether the case is related to Ruiz v. Diaz, Case No. 19-cv-1928 LHK. The cases appear
                                  21
                                       to assert the same or similar claims against the same or similar Defendants.
                                  22
                                                 The Clerk shall file a copy of this order in Case No. 19-cv-1928 LHK.
                                  23
                                                 IT IS SO ORDERED.
                                  24
                                       Dated: _____________________
                                                5/28/2019                                        ________________________
                                  25                                                             EDWARD J. DAVILA
                                  26
                                                                                                 United States District Judge

                                  27   Referral for Related Case Determination
                                       P:\PRO-SE\EJD\CR.19\02137Solorzano_referral.determ.docx
                                  28
